Citation Nr: 0111434	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-12 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disease of the 
central nervous system with spastic paraparesis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

The instant appeal arose from a January 1976 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Chicago, Illinois, which denied a claim for service 
connection for a disease of the central nervous system with 
spastic paraparesis.  The RO in St. Petersburg, Florida, 
currently has jurisdiction over the claim.

The veteran appears to be asserting a claim for compensation 
for additional disability under 38 U.S.C.A. § 1151.  In 
correspondence to the RO dated July 29, 1999, that he 
sustained additional neurological disability as a result of 
treatment he received during a period of hospitalization at 
the Hines, Illinois, VA Medical Center (VAMC) in September 
1975.  Since this issue has not been developed by the RO, it 
is referred to the RO for appropriate action.  


REMAND

As an initial matter, the Board notes that this case has been 
pending since December 1976 when the Chicago RO received a 
document which the Board construes as a substantive appeal.  
The issue in this case was previously characterized in 
September 1999 correspondence by the St. Petersburg RO as a 
claim to reopen, and in the May 2000 statement of the case as 
whether a September 1999 letter from the veteran was a timely 
filed notice of disagreement.  The issue has been 
recharacterized on appeal as entitlement to service 
connection for a disease of the central nervous system with 
spastic paraparesis.

The medical evidence of record indicates that the veteran 
reported pre-service treatment of the lower extremities 
during VA and private treatment in 1975.  Further, although 
the July 1967 induction examination did not note a disease of 
the central nervous system with spastic paraparesis, 
bilateral pes planus, bilateral hallux valgus, and bilateral 
5th overriding toe were noted.  A December 1968 orthopedic 
consultation in service attributed severe pes planus to 
muscle imbalance related to mixed cerebral palsy.  Post-
service records diagnosed a disease of the central nervous 
system with spastic paraparesis of unknown etiology.

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. § 1111 (West 
1991).  The presumption of soundness can be rebutted only by 
clear and unmistakable evidence that such a disability 
existed prior to service.  Id.; 38 C.F.R. § 3.304(b) (2000).  
When a preexisting condition is found, the presumption of 
aggravation found in 38 U.S.C.A. § 1153 provides: "A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease." 
See also 38 C.F.R. § 3.306(a) (2000).  Furthermore, 38 C.F.R. 
§ 3.306(b) states that, as to veterans of wartime service, 
like the veteran, "[c]lear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation . . . ."

The appellant is also advised that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3, 114 Stat. 2096, 2096-2098 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that the VA cannot assist 
in the development of a claim that is not well grounded).  
This change in the law is applicable to all claims filed, as 
here, before the date of enactment of the VCAA and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at that this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

First, the RO should make further efforts to develop all 
relevant VA and private treatment records.  Second, a medical 
examination and medical opinion should be requested in this 
case in order to determine the nature and etiology of any 
currently diagnosed disease of the central nervous system 
with spastic paraparesis.  

The appellant is hereby notified that it is his 
responsibility to report for the examination scheduled in 
connection with this REMAND and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2000).  In this 
regard, the Board notes that the veteran may be incarcerated.  
If that is the case, the Board advises the RO "to be certain 
that they tailor their assistance to the peculiar 
circumstances of confinement" as the Court has held that 
incarcerated veterans "are entitled to the same care and 
consideration given to their fellow veterans."  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The record must contain 
information concerning the efforts expended by the RO as 
regards scheduling and performing the examination.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the appellant to 
provide the RO information regarding any 
evidence relevant to his claim, including 
evidence of current or past treatment for 
a disease of the central nervous system 
with spastic paraparesis, VA and non-VA, 
and should assist him in obtaining such 
evidence.  In particular, he is requested 
to adequately identify pre-service 
treatment of the lower extremities which 
he referred to during 1975 treatment at 
Resurrection Hospital and at the Hines 
VAMC.  He must adequately identify the 
records and provide any necessary 
authorization.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.  As regards 
pertinent federal records, the RO should 
continue efforts to obtain such records 
until the records are obtained unless it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  If 
the RO, after making reasonable efforts, 
is unable to obtain any records sought, 
the RO shall notify the appellant that it 
is unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim. 

2.  After all additional evidence has 
been associated with the claims folder, 
the RO should schedule the appellant for 
a VA examination to determine the 
diagnoses of any disease of the central 
nervous system with spastic paraparesis 
that is present.  After reviewing all the 
evidence of record, the physician should 
offer an opinion as to each of the 
following questions:

(a) What is the diagnosis, or 
diagnoses, of the appellant's 
disease of the central nervous 
system with spastic paraparesis and, 
if ascertainable, state whether such 
disability stems from a disease 
process, an injury, or a congenital 
anomaly;

(b) What is the approximate date of 
onset of the disease of the central 
nervous system with spastic 
paraparesis;

(c) Is it least as likely as not 
that such disease of the central 
nervous system with spastic 
paraparesis is causally related to 
the period of active service? or, 
alternatively; 

(d) If the disease of the central 
nervous system with spastic 
paraparesis pre-existed the period 
of active service, did such 
disability undergo a permanent 
worsening beyond the natural 
progression of such disability 
during a period of active service?

The examiner should be provided a copy of 
this remand and the veteran's entire 
claims folder, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  A complete rationale 
should be provided for all conclusions 
reached.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
section 3 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 
5103A) are fully complied with and satisfied. 

4.  The RO should thereafter readjudicate the 
claim on appeal.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration.  By this remand, the Board does not 
intimate any opinion, legal or factual, as to the ultimate 
disposition of the issue presented.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



